 

Exhibit 10.3

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This sets forth the terms of an Amendment to the Employment Agreement made as of
January 1, 2016 between (i) COMMUNITY BANK SYSTEM, INC., a Delaware corporation
and registered bank holding company (“CBSI”), and COMMUNITY BANK, N.A., a
national banking association (“CBNA”), both having offices located in Dewitt,
New York (collectively, the “Employer”), and (ii) JOSEPH F. SERBUN, an
individual currently residing at Syracuse, New York (“Employee”). This Amendment
is effective as of June 1, 2018.

 

RECITALS

 

A.Pursuant to the terms of the January 1, 2016 Employment Agreement between
Employee and Employer (“Employment Agreement”), Employee is currently employed
as Chief Credit Officer and Senior Vice President of Employer.

 

B.Upon the recommendation of Employer’s President and Chief Executive Officer,
Employer’s Board of Directors has approved Employee’s promotion into the
position of Chief Credit Officer and Executive Vice President.

 

C.To reflect Employee’s promotion into the position of Chief Credit Officer and
Executive Vice President, Employee and Employer agree to amend the Employment
Agreement as follows:

 

TERMS

 

1.       Paragraph 1(a) of the Employment Agreement is amended and restated to
provide in its entirety as follows:

 

(a)       Term. During the period that begins on January 1, 2016 and ends on May
31, 2018, Employer shall continue to employ Employee, and Employee shall
continue to serve, as Chief Credit Officer and Senior Vice President, for CBSI
and CBNA. During the period that begins on June 1, 2018 and ends on December 31,
2018, Employer shall employ Employee, and Employee shall serve, as Chief Credit
Officer and Executive Vice President, for CBSI and CBNA, subject to termination
as provided in paragraph 3 hereof. The combined period that begins on January 1,
2016 and ends on December 31, 2018 is referred to in this Agreement as the
“Period of Employment.”

 

2.       Paragraph 1(b) of the Employment Agreement is amended by deleting the
last sentence in existing paragraph 1(b) and replacing that sentence with the
following:

 

Effective as of June 1, 2018, Employee’s Base Salary shall be increased to
$325,000. Employee’s Base Salary is payable in accordance with Employer’s
regular payroll practices for executive employees.

  

 

 



  

3.       Paragraph 2 of the Employment Agreement is amended and restated to
provide in its entirety as follows:

 

Duties During the Period of Employment. Employee shall have full responsibility,
subject to the control of the Board and Employer’s President and Chief Executive
Officer or authorized designee, for the supervision of all aspects of Employer’s
lending and credit operations, including all activities related to commercial
lending, residential lending, direct and indirect consumer lending, credit
administration, cash management and regional banking, and the discharge of such
other duties and responsibilities to Employer as may from time to time be
reasonably assigned to Employee by the Employer’s President and Chief Executive
Officer, or the authorized designee of the Board of Directors. Employee shall
report to the Executive Vice President and Chief Operating Officer of Employer
or to such other officer as designated by Employer’s President and Chief
Executive Officer. Employee shall devote Employee’s best efforts to the affairs
of Employer, serve faithfully and to the best of Employee’s ability and devote
all of Employee’s working time and attention, knowledge, experience, energy and
skill to the business of Employer, except that Employee may affiliate with
professional associations, business, civic and charitable organizations,
provided that such services and affiliations are not inconsistent with and do
not unreasonably interfere with the performance of Employee’s duties under this
Agreement. Employee shall serve on the Board of Directors of, or as an officer
of, Employer’s affiliates, without additional compensation if requested to do so
by the Board of Directors of Employer. Employee shall receive only the
compensation and other benefits described in this Agreement for Employee’s
duties on behalf of Employer or any of its affiliates.

 

4.       The first sentence of paragraph 3(e) of the Employment Agreement is
amended and restated to provide in its entirety as follows (with the amended
portion underscored):

 

In the event Employer terminates Employee’s employment during the Period of
Employment or within 24 months following expiration of the Period of Employment
for reasons other than “cause” (as defined in paragraph 3(d)), or in the event
that Employee terminates his employment with Employer during the Period of
Employment for “good reason” (as defined in paragraphs 6(d)(i) or 6(d)(iii) and
subject to the notice and right to cure provisions of paragraph 6(d)), then
Employee shall be entitled to a severance benefit equal to the greater of (i)
175 percent of the sum of the annual Base Salary in effect at the time of
termination and the most recent payment to Employee under the Management
Incentive Plan, or (ii) amounts of Base Salary and expected Management Incentive
Plan payments that otherwise would have been payable through the balance of the
unexpired term of this Agreement.

 

4.       The first sentence of subparagraph 6(a)(i) of the Employment Agreement
is amended and restated to provide in its entirety as follows (with the amended
portion underscored):

 



2 

 

 

Employer shall pay to the Employee the greater of (A) 300 percent of the sum of
the annual Base Salary in effect at the time of Employee’s termination and the
aggregate sum of all payments made to Employee during the 12 months preceding
Employee’s termination pursuant to the Management Incentive Plan (or equivalent
successor plan), or (B) amounts of Base Salary and expected payments under the
Management Incentive Plan (or equivalent successor plan) that otherwise would
have been payable through the balance of the unexpired term of this Agreement.

 

5.       Except as otherwise provided in this Amendment, all of the terms and
conditions of the Employment Agreement shall remain the same. Accordingly, this
Amendment, read in conjunction with the Employment Agreement, constitutes the
entire agreement between Employee and Employer with respect to the subject
matter of the Employment Agreement.

 

The foregoing is established by the following signatures of the parties.

 



  COMMUNITY BANK SYSTEM, INC.                     By: /s/ Mark E. Tryniski      
Mark E. Tryniski       President and Chief Executive Officer            
Date:  May 21, 2018                     COMMUNITY BANK, N.A.                    
By: /s/ Bernadette R. Barber       Bernadette R. Barber       Senior Vice
President and Chief HR Officer             Date:  May 21, 2018                  
                  /s/ Joseph F. Serbun     Joseph F. Serbun                    
Date:  May 21, 2018  



 



3 

